 362DECISIONSOF NATIONALLABOR RELATIONS BOARDLocalUnionNo.54,SheetMetalWorkersInternational Association,AFL-CIOandSakowitz,Inc.LocalUnionNo.54,SheetMetalWorkersInternationalAssociation,AFL-CIOand J. R.Hobbs Co.Cases 23-CC-245 and 23-CC-246February 7, 1969DECISION AND ORDERBY MEMBERS BROWN, JENKINS, ANDZAGORIAUpon charges duly filed by Sakowitz, Inc., and J.R. Hobbs Co., the General Counsel of the NationalLabor Relations Board, by the Regional DirectorforRegion 23, on November 2, 1967, issued acomplaint alleging that Local Union No. 54, SheetMetal Workers Association, AFL-CIO, had engagedin and was engaging in unfair labor practices withinthemeaning of Section 8(b)(4)(ii)(B) of the NationalLabor Relations Act, as amended. Copies of thecharges, complaint, and notice of hearing before aTrialExaminerweredulyservedupon theRespondent Union. On November 13, 1967, theRespondent filed its answer to the complaint.On April 3, 1968, the Respondent, GeneralCounsel, and the Charging Parties entered into aStipulation of the' Record in which they stipulated tocertain facts. The parties waived their rights to ahearingbeforeaTrialExaminer and a TrialExaminer's Decision, and agreed that the charges,complaint and the stipulation shall constitute theentire record in these cases. They further agreed tosubmit the stipulated record directly to the Boardforfindings of fact, conclusions of law, and aDecision and Order. By an order dated April 11,1968,theBoard approved the stipulation andtransferred the case to itself. Thereafter, the GeneralCounsel filed a brief.Pursuant to Section 3(b) of the Act, the Boardhas delegated its powers in connection with thesecases to a three-member panel.Upon the basis of the stipulation, and the entirerecord in these cases, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSSakowitz, Inc., is a Texas corporation with itsprincipal office and place of business at Houston,Texas,where it is engaged in the retail sale ofclothingand related items. During the past 12months, a representative period, Sakowitz receivedgross revenues in excess of $500,000 and, during thesame period, purchased goods directly from outsidethe State of Texas valued in excess of $50,000 whichgoods were shipped from points outside the State toits places of business in the State of Texas.Oshman's is a Texas corporation with its principalofficeand place of business at Houston, Texas,where it is engaged in the retail sale of sportinggoods and related items. During the past 12 months,a representative period,Oshman's received grossrevenues in excess of $500,000 and, during the sameperiod, purchased goods directly from outside theState of Texas valued in excess of $50,000 whichgoods were shipped from points outside the State toits places of business in the State of Texas.J.R.Hobbs Co is a Texas corporation with itsprincipal office and place of business at Houston,Texas,where it is engaged in the installation ofheating and air conditioning equipment. During thepast 12 months, a representative period, Hobbspurchased goods directly from outside the State ofTexas valued in excess of $50,000 which goods wereshipped from points outside the State to its places ofbusiness in the State of Texas.Joe A. McDermott, Inc., is a Texas corporationwith its principal office and place of business atHouston, Texas, where it is engaged in the businessof a general contractor. During the past 12 months,arepresentativeperiod,McDermott purchasedgoods directly from outside the State of Texasvalued in excess of $50,000 which goods wereshipped from points outside the State to its places ofbusiness in the State of Texas.Thepartiesstipulated,andwe find, thatSakowitz,Oshman's, Hobbs and McDermott are,and have been at all times material herein, personswithin the meaning of Section 2(1) of the Act andare employers engaged in commerce, or an industryaffecting commerce, within the meaning of Section2(2) and Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent is now, and has been at all timesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESMcDermott is constructing a shopping center forTown and Country Village in a suburban area of theCity of Houston at which Sakowitz and Oshman'shave leased space and facilities to be used afterconstruction is completed. In the course of itsbusiness,McDermottsubcontractedtheairconditioning and heating facilities of its Town andCountryVillageprojecttoHobbs under anarrangement whereby Hobbs and another employer,Town and Country Commercial Park, Ltd., wouldthereafter own and maintain such facilities under thepartnership name of Town and Country Services.Sakowitz and Oshman's, as well as other tenants ofTown and Country Village, pay for the airconditioning and heating services and maintenanceof the air conditioning facilities provided by Townand Country Services indirectly by reason of the174 NLRB No. 60 LOCAL54, SHEET METAL WORKERSfact that such services are included in the monthlyrental paid by all tenants to Town andCountryVillage.At no time material herein has Respondent hadany labor dispute with Sakowitz or Oshman's;however, at all times material herein Respondenthas had a bona fide labor dispute with Hobbs.SinceonoraboutSeptember14,1967,Respondent distributed,and threatened to distribute,thebelow-quoted handbill at Sakowitz'operatingstore in the downtown area of theCityof Houston:J.R. HOBBS CO.THE AIR CONDITIONINGCONTRACTOROn the Town and Country Project paysSUB-STANDARD WAGESto its employees, wages that are far below theprevailing negotiated wage in this area for SheetMetalWorkers. This payment of sub-standardwages by J. R. Hobbs Co. harms and injureseconomically not only its employees, but also isanattempt to undermine and undercut theestablished wages in this area.SAKOWITZ apparently sanctions the paymentof sub-standard wages by taking space in theTown and Country Project.We ask you to refrain from doing business withSAKOWITZ unless they are willing to chargeyou sub-standard prices for their merchandise. IfSAKOWITZ is unwilling to cut their prices,refuse to buy their merchandise and ask them todo business with companies that do not ask theiremployees to cut their wages.Cut rate wages is not fair unless merchandiseprices are also cut rate.Youthe public -must voice your protestagainst cut rate wages. Otherwise, this diseasemay spread to you - and you -- and you.Sincerely,Louis KrzesienskiBusiness ManagerSheet Metal Worker'sLocal Union 54During the same period of time the Respondentthreatened to distribute and distributed handbills atOshman's operating store in the downtown area ofthe City of Houston. The handbills were identical tothose set forth above but referred to Oshman'sinstead of Sakowitz.Contentions of the Parties363TheGeneralCounselcontendsthatthehandbilling violated Section 8(b)(4)(ii)(B), and wasbeyond the scope of the protection of the publicityprovisotoSection8(b)(4)of the Act. TheRespondent asserts, by way of its answer to thecomplaint, that its conduct was lawful by virtue ofthepublicityproviso.For the reasons notedhereafter,we agree with the Respondent, andconclude that its conduct did not violate the Act.DiscussionSection 8(b)(4)(ii)(B)'makesitan unfair laborpractice for a labor organization to threaten, coerceor restrain any person where an object is to force orrequire any person to cease doing business with anyotherperson.The proviso' to Section 8(b)(4)authorizespublicityother than picketing whichpersuades customers of a secondary employer tostop trading with him except to the extent that suchpublicity has the effect of cutting off his deliveriesor inducing his employees to cease work.3Although it is acknowledged that the Board hasfound handbilling in somewhatsimilarcases to beprotected by the publicity proviso,4 the GeneralCounselclaimsthatthepresentcaseisdistinguishable and that the Board has never passedon the express issue of whether the publicity provisoprotectshandbillingata store of a secondaryemployer other than the one at which the services oftheprimaryemployerhavebeenutilized.Specifically, the General Counsel contends "that aunionmay only engage in a secondaryconsumerboycottattheestablishmentof the secondaryemployer's contact with the primary employer"(emphasis in the original).Relating this contention to the facts here, theissueiswhether theUnion'shandbillingatdowntown store sites of Oshman's and Sakowitz wasThe relevant portions of Section 8(b)(4)(ii)(B)provide: It shall be anunfair labor practice for a labor organization or its agents.tothreaten,coerce, or restrain any person engaged in commerce or in anindustry affecting commerce,where in either case an object thereof is.forcingorrequiringany person to cease using, selling, handling,transporting,or otherwise dealing in the products of any other producer, ormanufacturer,or to cease doing business with any other person .. .The language of the "publicity" proviso states Providedfurther, Thatfor the purposes of this paragraph (4) only, nothing contained in suchparagraph shall be construed to prohibit publicity,other than picketing, forthe purpose of truthfully advising the public,including consumers andmembers of a labor organization, that a product or products are producedby an employer with whom the labor organization has a primary disputeand are distributed by another employer, as long as such publicity does nothave an effect of inducing any individual employed by any person otherthan the primary employerin the course of his employment to refuse topick up, deliver,or transport any goods,or not to perform any services, atthe establishment of the employer engaged in such distribution.'SeeNL R B. v. Fruit and Vegetable Packers Local760,377 U.S 58at70, 71.'Plumbers and Pipefitters LocalUnion142,AFL-CIO (PigglyWiggly),133 NLRB307,Milk Drivers and Dairy Employees Local 537(LohmanSales Company,132 NLRB 901. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolative of the Act because the handbilling was notlimitedto the suburban shopping center whereHobbs was performing construction and services forOshman's and Sakowitz.Neither the Act nor the legislative history indicatethe existence of a geographic limitation on thepublicity proviso. To the contrary, the legislativehistory indicates that it was contemplated thatutilizationofmassmedia was protected by theproviso. In that connection, we note that the thenSenator John Kennedy explained the proviso in thefollowing manner:'We were not able to persuade the Houseconferees to permit picketing in front of thatsecondary shop, but we were able to persuadethem to agree that the union shall be free toconduct informational activity short of picketing.In other words, the union can hand out handbillsat the shop, can place advertisements in thenewspapers, can make announcements over theradio,and can carry on all publicity short ofhavingambulatorypicketinginfrontofasecondary site.The absence of a geographic limitation to thescope of the proviso is inherent in the fact that radioand newspaper advertising is within the scope of itsprotection.To restrict the locus of permissiblehandbilling,whileprotectingappealstoallprospective consumers who listen to radios or readnewspaperswould be patently inconsistent.Weconclude, therefore, that the Union's handbilling atthe downtown stores of Oshman's and Sakowitz wasprotected by the publicity proviso.' Accordingly, weshall dismiss the complaint.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed in its entirety.'105 Congressional Record 16414 (September 3, 1959)'Supra,fn. 4.